Name: Council Decision 2006/96/CFSP of 14 February 2006 implementing Common Position 2004/179/CFSP concerning restrictive measures against the leadership of the Transnistrian region of the Republic of Moldova
 Type: Decision
 Subject Matter: European construction;  politics and public safety;  criminal law;  Europe;  international affairs
 Date Published: 2006-09-29; 2006-02-15

 15.2.2006 EN Official Journal of the European Union L 44/32 COUNCIL DECISION 2006/96/CFSP of 14 February 2006 implementing Common Position 2004/179/CFSP concerning restrictive measures against the leadership of the Transnistrian region of the Republic of Moldova THE COUNCIL OF THE EUROPEAN UNION, Having regard to Common Position 2004/179/CFSP (1), and in particular Article 2(1) thereof, in conjunction with Article 23(2) of the Treaty on European Union, Whereas: (1) On 23 February 2004, the Council adopted Common Position 2004/179/CFSP concerning restrictive measures, in the form of restrictions on admission, against the leadership of the Transnistrian region of the Republic of Moldova. These measures were renewed by Common Position 2006/95/CFSP (2). (2) Annex I to Common Position 2004/179/CFSP should be amended following the changes in the functions of the persons covered by the restrictive measures, HAS DECIDED AS FOLLOWS: Article 1 Annex I to Common Position 2004/179/CFSP shall be replaced by the text set out in the Annex to this Decision. Article 2 This Decision shall take effect on the date of its adoption. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 14 February 2006. For the Council The President K.-H. GRASSER (1) OJ L 55, 24.2.2004, p. 68. Common Position as last amended by Decision 2005/890/CFSP (OJ L 327, 14.12.2005, p. 33). (2) See page 31 of this Official Journal. ANNEX ANNEX I List of persons referred to in Article 1(1), first indent 1. SMIRNOV, Igor Nikolayevich, President , born on 23 October 1941 in Khabarovsk, Russian Federation, Russian passport No 50 NO. 0337530. 2. SMIRNOV, Vladimir Igorevich, son of No 1 and Chairman of the State Customs Committee , born on 3 April 1961 in Kupiansk (?), Kharkovskaya Oblast, Ukraine, Russian passport No 50 NO. 00337016. 3. SMIRNOV, Oleg Igorevich, son of No 1 and Adviser to the State Customs Committee , born on 8 August 1967 in Novaya Kakhovka, Khersonskaya Oblast, Ukraine, Russian passport No 60 NO. 1907537. 4. LEONTIYEV, Serghey Fedorovich, Vice-President , born on 9 February 1944 in Leontiyevka, Odesskaya Oblast, Ukraine, Russian passport No 50 NO. 0065438. 5. MARAKUTSA, Grigory Stepanovich, Member of the Supreme Soviet , born on 15 October 1942 in Teya, Grigoriopolsky Raion, Moldova, old Soviet passport No 8BM724835. 6. KAMINSKY, Anatoly Vladimirovich, Vice-Chairman of the Supreme Soviet , born on 15 March 1950 in Chita, Russian Federation, old Soviet passport No A25056238. 7. SHEVCHUK, Evgheny Vassilyevich, Chairman of the Supreme Soviet , born on 21 June 1946 in Novosibirsk, Russian Federation, old Soviet passport No A25004230. 8. LITSKAI, Valery Anatolyevich, Minister for Foreign Affairs , born on 13 February 1949 in Tver, Russian Federation, Russian passport No 51 NO. 0076099, issued 9 August 2000. 9. KHAZHEYEV, Stanislav Galimovich, Minister for Defence , born on 28 December 1941 in Chelyabinsk, Russian Federation. 10. ANTYUFEYEV, Vladimir Yuryevich, alias SHEVTSOV, Vadim, Minister for State Security , born in 1951 in Novosibirsk, Russian Federation, Russian passport. 11. KOROLYOV, Alexandr Ivanovich, Minister for Internal Affairs , born in 1951 in Briansk, Russian Federation, Russian passport. 12. BALALA, Viktor Alekseyevich, born in 1961 in Vinnitsa, Ukraine. 13. AKULOV, Boris Nikolayevich, Representative of Transnistria in Ukraine . 14. ZAKHAROV, Viktor Pavlovich, Prosecutor of Transnistria , born in 1948 in Kamenka, Moldova. 15. LIPOVTSEV, Alexey Valentinovich, Deputy Chairman of State Customs Service . 16. GUDYMO, Oleg Andreyevich, Deputy Minister for State Security , born on 11 September 1944 in Alma-Ata, Kazakhstan, Russian passport No 51 NO. 0592094. 17. KOSOVSKY, Eduard Alexandrovich, Chairman of the Transnistrian Republican Bank , born on 7 October 1958 in FloreÃ ti, Moldova.